Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-KSB [X] ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to SKYLYFT MEDIA NETWORK, INC. (Name of small business issuer in its charter) Delaware, United States (State or other jurisdiction of incorporation or organization) 03-0533701 (I.R.S. Employer Identification No.) 100 East Verdugo Avenue, Burbank, California 91502 (Address of principal executive offices) (818) 605-0957 (Issuer's telephone number) Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Shares of common stock, par value $.001 Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. ¨ Indicate by check mark whether the registrant is a shell company. Yes ¨ No x State issuers revenues for its most recent fiscal year: $ 136,123 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days: There currently is no public market for our common stock. State the number of shares outstanding of each of the issuers classes of common equity, as of the latest practicable date: As of December 31, 2007, 26,062,995 shares of $ .001 par value common stock Documents incorporated by reference: None 1 Skylyft Media Network, Inc. (the Company and sometimes we, us, our and derivatives of these words) is including the following discussion to inform existing and potential security holders generally of some of the risks and uncertainties that can affect us. Statements made in this Annual Report on Form 10-KSB may be forward-looking statements. In addition, from time to time, we may otherwise make forward-looking statements to inform existing and potential security holders about the Company. These statements may include projections and estimates concerning the timing and success of specific projects and our future income, expenses and capital spending. Forward-looking statements are generally accompanied by words such as estimate, project, predict, believe, expect, anticipate, plan, goal or other words that convey the uncertainty of future events or outcomes. In addition, except for the historical information contained in this report, the matters discussed in this report are forward-looking statements. These statements by their nature are subject to certain risks, uncertainties and assumptions and will be influenced by various factors. Should any of the assumptions underlying a forward-looking statement prove incorrect, actual results could vary materially. This amendment to the Companys 10-KSB, originally filed on April 17, 2008 and the subsequent 10-KSB/A filed on September 4, 2008, is being submitted in response to comments from the SEC requesting specific disclosures pertaining to the evaluation of disclosure controls and procedures. This amendment contains a revised Item 8A. No other changes have been made to the annual report. ITEM 8A. CONTROLS AND PROCEDURES INTERNAL CONTROL OVER FINANCIAL REPORTING We maintain disclosure controls and procedures designed to ensure that material information related to our company is recorded, processed, summarized and reported within the time periods specified in the SEC rules and forms. Evaluation of Disclosure Controls and Procedures SKYFLYFT MEDIA NETWORK INCs management is responsible for establishing and maintaining effective internal control over financial reporting (as defined in Rule 13a-15(f) or 15d-15(f) promulgated under the Exchange Act). Even an effective internal control system, no matter how well designed, has inherent limitations, including the possibility of human error and circumvention or overriding of controls and therefore can provide only reasonable assurance with respect to reliable financial reporting. Furthermore, the effectiveness of an internal control system in future periods can change with conditions. SKYLYFT MEDIA NETWORK, INCs management, under the direction of the Chief Executive Officer and Chief Financial Officer, assessed the effectiveness of SKYLYFT MEDIA NETWORK INCs internal controls over financial reporting as of December 31, 2007. In making this assessment, management used the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission, or COSO, in Internal control Integrated Framework . Based on this assessment, management believes that sufficient evidence exists, as of December 31, 2007 to support a conclusion that SKYLYFT MEDIA NETWORK INCs internal controls over financial reporting are effective. Changes in Internal Controls Over Financial Reporting There were no changes in SKYLYFT MEDIA NETWORK INCs internal controls over financial reporting that occurred during the fiscal year ended December 31, 2007 that have materially affected, or are reasonably likely to materially affect, SKYLYFT MEDIA NETWORK INCs internal control over financial reporting. This annual report does not include an attestation report of the Companys registered public accounting firm regarding internal control over financial reporting. Managements report was not subject to attestation by the Companys registered public accounting firm pursuant to temporary rules of the Securities and Exchange Commission that permit the Company to provide only managements report in this annual report. DISCLOSURE CONTROL AND PROCEDURES Management has reassessed the adequacy of the Companys disclosure controls and procedures in light of its failure to provide a timely-filed evaluation of those controls and procedures. The absence of the Managements evaluation of disclosure controls and procedures from the Companys initial annual report filed with the SEC for the fiscal year 2007 rendered the report materially deficient. As such, Management has determined that this oversight rendered ineffective the procedures and controls over disclosure that were in place. The Company has since retained legal, accounting, and other professional services to address the deficiencies in its controls and procedures over disclosure and financial reporting. It is Managements position that the deficiencies have been corrected and the new measures that have been put in place now ensure effective internal control over both financial reporting and disclosure. Signatures In accordance with Section 13 or 15(d) of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. SKYLYFT MEDIA NETWORK, INC. /s/ Richard Yanke Richard Yanke, Chief Executive Officer /s/ Greg Guido Greg Guido, Chief Financial Officer
